Citation Nr: 0723955	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  02-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1952 to June 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2005, a hearing was held before the undersigned.  A 
transcript of the hearing is of record.  The case was 
previously before the Board in April 2005 when it was 
reopened and remanded for further development. 


FINDING OF FACT

The veteran's current low back disability is not shown by 
competent and probative evidence to have been manifested in 
service, related to service, or related to any injury 
therein.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§  3.159 (a)(2), 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
December 2000 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  An April 2005 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating low back disability, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.  

The veteran's pertinent treatment records have been secured.  
The RO arranged an examination for the veteran in March 2006 
pursuant to the Board's remand.  The RO secured records from 
the Social Security Administration and the Great Lakes Naval 
Training Center.  In an April 2005 letter, the RO asked the 
veteran to submit VA Form 21-4142, Authorization for Release 
of Information, for Drs. C.S. and L.S., and unidentified 
chiropractors from treatment as early as 1958.  In a March 
2006 statement, the veteran provided the address for 
chiropractor C.S. (which was already of record), but did not 
submit VA Form 21-4142.  Without this form, VA is unable to 
obtain records from C.S.  The veteran was specifically 
informed of the need to submit this form and he did not do 
so.  He also did not provide information regarding the other 
treatment providers noted in the RO's April 2005 letter.  As 
the duty to assist is not a one-way street (See Wood v. 
Derwinski, 1 Vet. App. 190 (1991)), VA's assistance 
obligations are met.  Accordingly, the Board will address the 
merits of the claim. 


B.  Factual Background

October 1953 service medical records note that the veteran 
was lifting cans, felt weak in his knees, and had a minor 
back strain; there was no tenderness to percussion.  On June 
1956 service separation examination, no back problems were 
clinically noted.  

The veteran alleged in a statement received in February 1981 
that his back injury occurred when he was stationed on the 
U.S.S. Herald; this injury was a result from when he fell off 
the ship's diesel engine while he was on duty in the engine 
compartment.

In his October 2000 claim to reopen, the veteran alleged that 
his low back injury occurred during service during basic 
training while on garbage detail with a fellow soldier.  The 
other soldier dropped his side of the trash receptacle, 
causing the veteran to hold all the weight.  Consequently, 
the veteran's back snapped.  He was in the infirmary for 
about 10 days; he underwent physical therapy for one week to 
10 days.

In an April 2001 letter, the veteran stated that he continued 
chiropractic treatments because he feared surgery.  He 
alleged that he went into a walk-in clinic for low back pain 
when he worked for Sarasota County in 1986 to 1987; he 
refused the recommended surgery due to his fear.  He also 
stated that he was treated in a sports therapy clinic for 3 
months for his low back disability.

In his December 2002 substantive appeal, the veteran claimed 
that his doctors told him on separation examination in 1956 
that he was at least 10 percent disabled.  He stated that his 
service medical records did not contain an accurate account 
of his injury during basic training. 

At the February 2005 Travel Board hearing, the veteran 
described his injury in more detail; he claimed that he was 
on his back in the infirmary for two days after the incident.  
He also testified that he self-medicated his low back 
disability by drinking alcohol.  Post-service, the veteran 
was a mechanic and owned 3 service stations in Cincinnati, 
Ohio.  He claimed he had medical care in Cincinnati for his 
low back as early as 1958.  He described such care as 
cyclical; his back would feel better for a few hours and then 
it would feel awful.  He also testified that he started 
receiving Social Security benefits in 1993.

Per the April 2005 Board remand's instructions, the RO 
obtained records from the Social Security Administration 
regarding the veteran's low back disability.  These records 
show that the veteran had a history of a low back disability.

The RO also attempted to obtain records from the Great Lakes 
Naval Training Center from 1952, but the records that were 
located did not pertain to the veteran's alleged low back 
disability.

Medical records from Bay Pines VA Medical Center from June 
2002 to March 2005 show complaints of low back pain, 
degenerative joint disease and spondylosis of the veteran's 
lumbar spine.  In July 2003, the veteran reported that he did 
not experience problems with back pain until 1992, while in 
March 2005 he stated that it began in 1952.  Moreover, in a 
January 2004 note, the veteran reported that his back felt 
great.

The RO arranged for a VA examination for the veteran in March 
2006 per the Board's remand instructions.  The examiner 
indicated that he reviewed the veteran's claims file prior to 
the examination.  The diagnosis was degenerative disc disease 
L5-S1 with spondylosis.  The examiner commented that the 
veteran's main tenderness was over the right sacroiliac joint 
and not the spine.  Although the RO requested a nexus 
opinion, the examiner provided no such opinion and indicated 
on the examination that an opinion was not requested.

In a December 2006 addendum to the March 2006 VA examination, 
a different examiner reviewed the veteran's claims file and 
opined that the veteran's current degenerative disc disease 
was not caused by or a result of service because there was no 
medical evidence in the service medical records concerning 
back conditions.  He stated that this type of back disability 
was typically due to age.


C.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the veteran now has a low back 
disability as it has been diagnosed by both private and VA 
examiners; what he must still show to establish service 
connection for his low back disability is that the current 
disability is related to an injury in service.

Although the veteran's service medical records report a minor 
back strain in 1953, the remaining service medical records 
show no further treatment, and his separation examination 
about 3 years later in 1956 did not note any back 
abnormalities.  The Board also is cognizant that the veteran 
reported in 2002 that he was told by his doctor on service 
separation that his back disability was 10 percent.  However, 
the objective documentation on the report of service 
separation does not support the veteran's post-service 
recollection proffered many decades after service.  
Consequently, the service medical records do not demonstrate 
the onset of a chronic back disability in service, given the 
absence of documented problems for several years after the 
initial injury until the time of a normal examination at 
service discharge.  38 C.F.R. § 3.303(b) (an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity).   

The veteran's accounts of his service injury that attributed 
to his current low back disability have been varied.  In 
1981, he attributed his low back disability as a residual of 
an injury that occurred aboard a ship; he allegedly fell from 
the ship's diesel engine when he was on duty in the engine 
compartment.  However, in his October 2000 claim to reopen, 
he attributed his disability to an injury that occurred 
during basic training; he and a friend were on trash duty 
when his friend dropped the trash receptacle, forcing the 
weight of the trash can onto the veteran.  Allegedly, the 
veteran's back snapped and was sent to the infirmary and 
underwent physical therapy for a week to ten days.  It is 
recognized that the veteran is competent to report his 
experiences during service.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (holding that lay testimony is competent if it 
is limited to matters that the witness has actually observed 
and is within the realm of the witness' personal knowledge).  
Regardless of the veteran's differing accounts of an injury 
in service and the objective evidence of minor back strain 
during service, the preponderance of the evidence is against 
a nexus between the veteran's low back disability and 
service.

Competent medical evidence (the March 2006 VA examination and 
the December 2006 addendum) shows that the veteran currently 
has a low back disability.  However, there is no competent 
evidence that relates any current low back disability to 
service or suggests such a relationship.  The December 2006 
examiner opined that the veteran's low back disability was 
unrelated to service.  This evidence is of high probative 
value since the examiner had access to the veteran's claims 
file for review before rendering an opinion.  That is, the 
examiner had the veteran's reported history and injuries as 
well as relevant medical reports to review and on which to 
base a nexus opinion.  There is no other competent medical 
evidence of record that refutes this opinion.  Although the 
veteran can comment on the symptomatology of his low back 
disability, his own statements relating his low back 
disability to service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The United States Court of Appeals for Veterans 
Claims has held that the Board may consider only independent 
medical evidence to support its findings.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991). Thus, the Board 
cannot conclude, based upon the veteran's statements, that 
any in-service injury caused him to currently have a low back 
disability; the medical evidence of record does not support 
such a finding.

Since the VA examiner's opinion weighs against a finding of a 
nexus between service and current low back disability and 
there is no competent evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Service connection for a low back disability must be denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


